NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 13 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GRUPO ALTEX SA DE CV; FREXPORT                  No.    18-16894
SA DE CV,
                                                D.C. No. 2:17-cv-03830-GMS
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

GOWAN COMPANY; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                    G. Murray Snow, District Judge, Presiding

                          Submitted February 7, 2020**
                    Arizona State University, Phoenix, Arizona

Before: TASHIMA, HURWITZ, and MILLER, Circuit Judges.

      Grupo Altex S.A. de C.V. and Frexport S.A. de C.V. (collectively,

“Plaintiffs”) appeal the dismissal of their complaint against Gowan Company, LLC,

Gowan Mexican Holding Company, LLC, and JRJ Partners, LLC (collectively,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
“Defendants”). We have jurisdiction under 28 U.S.C. § 1291 and affirm.

      Defendants’ motion to dismiss included a declaration and documents showing

that they were not the parties that caused Plaintiffs’ alleged injuries. See Safe Air

for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004). Despite having the

opportunity to submit evidence in response, Plaintiffs expressly chose to rest on their

pleadings. Plaintiffs do the same on appeal, but unverified allegations in pleadings

do not suffice to rebut contrary evidence. Leite v. Crane Co., 749 F.3d 1117, 1121

(9th Cir. 2014); Lew v. Kona Hosp., 754 F.2d 1420, 1423 (9th Cir. 1985). Plaintiffs

also urge that the district court erred in not providing discovery, but because they

never sought discovery in the district court, they cannot raise the issue for the first

time on appeal. See Robinson v. Am. Home Mortg. Servicing, Inc. (In re Mortg.

Elec. Registration Sys., Inc.), 754 F.3d 772, 780 (9th Cir. 2014). On this record, the

district court did not err in dismissing the complaint.

      AFFIRMED.




                                           2